Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-22 in the reply filed on 18 November 2020 is acknowledged.

Specification
Pages 20-22 of the instant specification recite references which are already cited in the IDS dated 09 July 2019 and are therefore redundant. These references should be removed from the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schwanz. 
Regarding Claim 1, Schwanz teaches a method of for forming a solid state electrolyte (see [0009]), the method comprising: (a) combining a first solid comprising lithium (lithium salt, see [0035] regarding particular lithium salts), a second solid comprising lanthanum (lanthanum salt, see again [0035] regarding particular lanthanum salts), a third solid comprising zirconium (zirconium salt, see again [0035] regarding particular zirconium salts), a fourth solid comprising bismuth (bismuth salt, see again [0035] regarding particular bismuth salts) to form a mixture (see [0035] indicating that the salts are collectively dissolved into an acid diluted with water); and applying heat and pressure to the mixture to form a ceramic material (see [0025] indicating that pellets are fabricated from precursor powder and calcined then sintered, the calcining and sintering reading on the claimed heating and the claimed pressure may simply refer to atmospheric pressure, since the claim does not specify any particular pressure higher than atmospheric). 
Regarding Claim 2, Schwanz further teaches that the ceramic material has a stoichiometric chemical formula of La7-x-La3Zr2-xBixO12, and x has a value between 0.01 and 1.99 (see [0009]-[0011]).
Regarding Claim 3, Schwanz further teaches examples where x has a value between 0.75 and 1.0 (see [0032]).
Regarding Claim 6, Schwanz further teaches that the heat is applied at a temperature between 500°C and 950°C (see [0035]), which overlaps with the claimed range of less than 900°C. 
Regarding Claims 8-15, Schwanz further teaches that the first solid comprises a lithium salt, particularly lithium carbonate, the second solid comprises a lanthanum salt, particularly lanthanum hydroxide, the third solid comprises a zirconium salt, particularly zirconium dioxide, and the fourth solid comprises a bismuth salt, particularly bismuth oxide (see [0035] indicating that a salt for each of lithium, lanthanum, zirconium and bismuth may be oxides or carbonates).
Regarding Claim 17, Schwanz further teaches that the ceramic material has a total ionic conductivity above 0.1 mS/cm (see figure 5 showing that all 4 of the tested stoichiometries have an ionic conductivity of greater than 1E-7 S/cm, which is equivalent to the claims 0.1mS/cm).  
Regarding Claim 18, although Schwanz does not explicitly teach that the ceramic material has an ionic transference number of above 0.9990 when measures with a chronoamperometry voltage between 2 volts and 10 volts as claimed, this feature would be expected to be met by Schwanz it teaches the same compound as the instant invention. 
Regarding Claim 19, Schwanz further teaches that the ceramic material has a garnet-type crystal structure (see [0024] indicating a garnet oxide of the LLBBO compound).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schwanz (US 2016/0133990 A1) in view of Holme (US 2015/0099188 A1), both cited on the IDS dated 09 July 2019.
Regarding Claim 1, Schwanz teaches a method of for forming a solid state electrolyte (see [0009]), the method comprising: (a) combining a first solid comprising lithium (lithium salt, see [0035] regarding particular lithium salts), a second solid comprising lanthanum (lanthanum salt, see again [0035] regarding particular lanthanum salts), a third solid comprising zirconium (zirconium salt, see again [0035] regarding particular zirconium salts), a fourth solid comprising bismuth (bismuth salt, see again [0035] regarding particular bismuth salts) to form a mixture (see [0035] indicating that the salts are collectively dissolved into an acid diluted with water); and applying heat and pressure to the mixture to form a ceramic material (see [0025] indicating that pellets are fabricated from precursor powder and calcined, then pressed and then sintered, the calcining and sintering reading on the claimed heating and the pressing reading on the claimed pressure). 
Schwanz does not teach that the heat and pressure are applied simultaneously. Schwanz teaches calcining a precursor powder and then sintering at a temperature ranging from 500°C to 950° for 5-24 hours (see [0035]) forming solid electrolyte pellets by pressing at a pressure of 40 MPa (see [0025]).
However, Holme also teaches lithium lanthanum zirconium oxide (LLZO) compounds used as solid electrolytes (see, for example, [0137]-[0179]) where the precursor powder is formed into a film by mixing precursors and calcining them (providing a green tape by casting a garnet slurry, the slurry including milled and calcined garnet, see [0452]-[0453]) followed by sintering (sintering the green plate between setter plates, see again [0452]-[0453]). Holme teaches alternative processing methods to conventional sintering by pressing small pellets (see [0351]), similar to that of Schwanz. Particularly, Holme teaches FAST sintering at a temperature of 500°C to 1050°C for 1 minute to one hour while 
Regarding Claim 2, Schwanz further teaches that the ceramic material has a stoichiometric chemical formula of La7-x-La3Zr2-xBixO12, and x has a value between 0.01 and 1.99 (see [0009]-[0011]).
Regarding Claim 3, Schwanz further teaches examples where x has a value between 0.75 and 1.0 (see [0032]).
Regarding Claims 4 and 5, as in Claim 1, Schwanz does not teach applying simultaneous heat and pressure. Thus, Schwanz also does not further teach a hot-pressing technique that uses at least one of induction heating, indirect resistance heating or direct hot-pressing. However, Holme further teaches direct hot-pressing (see [0378]-[0379] indicating FAST sintering, which is also known as direct hot-pressing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating and pressing steps of Schwanz as in Holme in order to achieve the benefits of lower cost processing (higher throughput), lower reactivity (at lower temperature, the garnet is less likely to react with other components), and lower lithium loss (lithium evaporation is a dominant failure mode preventing effective sintering) (see Holme [0379]).
Regarding Claim 6, Schwanz further teaches that the heat is applied at a temperature between 500°C and 950°C (see [0035]), which overlaps with the claimed range of less than 900°C. 
Claim 7, Schwanz further teaches that the pressure applied is 40 MPa (see [0025]), which falls within the claimed range of 50 to 80 MPa. Further, Holme also teaches that the pressure applied simultaneously with FAST sintering reading on the claimed heating is 10 to 100 MPa (see [0372] indicating the hot pressing pressure and [0379] indicating that hot pressing can be combined with hot pressing), which overlaps with the claimed range.
Regarding Claims 8-15, Schwanz further teaches that the first solid comprises a lithium salt, particularly lithium carbonate, the second solid comprises a lanthanum salt, particularly lanthanum hydroxide, the third solid comprises a zirconium salt, particularly zirconium dioxide, and the fourth solid comprises a bismuth salt, particularly bismuth oxide (see [0035] indicating that a salt for each of lithium, lanthanum, zirconium and bismuth may be oxides or carbonates).
Regarding Claim 17, Schwanz further teaches that the ceramic material has a total ionic conductivity above 0.1 mS/cm (see figure 5 showing that all 4 of the tested stoichiometries have an ionic conductivity of greater than 1E-7 S/cm, which is equivalent to the claims 0.1mS/cm).  
Regarding Claim 18, although Schwanz and Holme do not explicitly teach that the ceramic material has an ionic transference number of above 0.9990 when measures with a chronoamperometry voltage between 2 volts and 10 volts as claimed, this feature would be expected to be met by the combined teachings of Schwanz and Holme since they teach the same compound as the instant invention. 
Regarding Claim 19, Schwanz further teaches that the ceramic material has a garnet-type crystal structure (see [0024] indicating a garnet oxide of the LLBBO compound).
	Regarding Claim 22, as in Claim 1, Schwanz does not teach simultaneous heat and pressure.
However, Holme further teaches that in the FAST sintering method, the simultaneous heat and pressure is applied for 1 minute to 1 hour (see [0379]), which falls within the claimed range of less than 2 hours. Therefore, it would have been obvious to one of ordinary skill in the art before the effective .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwanz in view of Holme as applied to Claim 1 above, and further in view of Iriyama (US 2013/0084505 A1), as cited on the IDS dated 09 July 2019. Schwanz is silent as to the relative density of the ceramic.
However, Iriyama also teaches a lithium, lanthanum, zirconium oxide compound used for solid state electrolytes (see [0001]) and particularly teaches examples with a sintered relative density above 90% (see table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the composition, particularly when comparing the instant LLZBO compound with the LLZO compound on which it is based (see [0065]-[0066]).

Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Schwanz in view of Holme as applied to Claim 1 above, and further in view of Wagner et al, “Synthesis, Crystal Structure and Stability of Cubic Li7-xLa3Zr2-xBixO12, as cited on the IDS dated 09 July 2019. Schwanz teaches mixing powders, and calcining the mixture at temperatures between 500°C and 950°C for 0.5 to 10 hours (see [0035]), which overlaps with the claimed temperature range of 500°C and 1000°C for 2 to 8 hours. Schwanz does not teach dry mixing and cold-pressing the powders where the calcining process occurs at temperatures between 500°C and 1000°C for 2 to 8 hours.
However, Wagner also teaches synthesizing the same Li7-xLa3Zr2-xBixO12 compound, but prior to sintering, the precursor powders are dry-mixed, cold-pressed and calcined at a temperature of 850°C for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723